The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 22, 2014

                                       No. 04-14-00032-CR

                                      Lisa Denise VACCA,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR8262
                     The Honorable Angus K. McGinty, Judge Presiding


                                         ORDER
         On January 10, 2014, the Bexar County District Clerk’s Office submitted an appeal in
cause number 2012-CR-8262. Thereafter, on January 15, 2014, the District Clerk submitted a
letter informing this court that the notice of appeal was submitted in error, and that the defendant
did not file a notice of appeal. Accordingly, we ORDER the appeal administratively closed.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court